Citation Nr: 1412639	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial compensable rating for left shoulder tendonitis.

3. Entitlement to an initial compensable rating for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran (appellant) had active military service from September 2002 to September 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board in his January 2010 VA Form 9.  He failed to report without cause for a scheduled hearing in January 2014.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The issues of a higher initial rating for left shoulder tendonitis and lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

At his May 2008 VA examination the Veteran reported that he has experienced constant bilateral tinnitus since 2006.  He reported it has had no adverse effect on his life.  Citing the fact that the Veteran denied having ringing in his ears related to his deployment on his post-deployment health reassessment in June 2007, the examiner opined that the Veteran's tinnitus is less likely than not related to his service.

The Veteran has maintained throughout the pendency of his claim that his tinnitus began in service and has continued since that time.  Although he did deny tinnitus on his June 2007 post-deployment health reassessment form, the Board notes that the form specifically inquires as to whether the Veteran believes any of the listed conditions are related to his deployment, not whether he has them at all.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's failure to mention the condition on the form does not directly contradict his current contention as it was not an outright denial of having the condition and other plausible reasons exist for the Veteran not marking it on the form.  The Board notes that on the June 2007 form the Veteran denied having any health concerns at all related to his deployment.  He also denied being exposed to loud noise, but the Board observes that he is service-connected for bilateral hearing loss due to noise exposure in service.  The Board finds that the Veteran's statements made in connection with his claim regarding the onset of his tinnitus to be competent and credible.

Therefore, giving the Veteran the benefit of the doubt, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  
ORDER

Service connection for tinnitus is granted.


REMAND

A remand is required in this case provide an additional VA examination for the initial ratings appeals and to obtain updated VA treatment records.  The Veteran last had a VA examination in May 2008.  In his February 2014 brief the Veteran contended that his back and shoulder conditions have worsened since that examination more than four years ago.  VA treatment records subsequent to the May 2008 VA examination also show complaints and magnetic resonance imaging that could suggest a change in the severity of the Veteran's back and shoulder conditions.  Remand for an additional examination is warranted.  38 C.F.R. § 3.327(a) (2013).  The Veteran seeks regular treatment through VA; however, the record reflects treatment only through April 2011.  To ensure a complete record on appeal, the Veteran's VA treatment records from April 2011 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records since April 2011 from the Baltimore VA Medical Center.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of the Veteran's left shoulder tendonitis and lumbosacral strain.  A copy of this remand and the claims file must be provided to the examiner for review.

Any indicated studies should be completed; the studies should specifically include range of motion studies of the lumbar spine and left shoulder.  The examiner should further describe any pain on motion, weakened movement, excess fatigability, spasms, and incoordination present.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


